Citation Nr: 9921160	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-48 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for a 
low back disorder, to include arthritis of the lumbosacral spine.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a psychiatric disorder as a result of 
medical treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and M.M.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1993 and July 1995 rating decisions by 
the Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before the 
Board and was remanded in January 1998.  

The veteran's appeal also originally included the issue of 
whether new and material evidence had been received to reopen a 
claim of entitlement to service connection for hearing loss.  By 
rating decision in October, 1998, the RO established service 
connection for hearing loss.  Accordingly, that issue is no 
longer in appellate status.  


FINDINGS OF FACT

1.  By rating decision in August 1989, the RO denied a claim by 
the veteran for entitlement to service connection for a back 
condition; an appeal was not initiated and completed from that 
determination.

2.  Evidence received since the August 1989 decision is so 
significant that it must be considered in order to fairly decide 
the merits of the claim of entitlement to service connection for 
a low back condition.

3.  There is no medical evidence of a nexus between current low 
back disability, including arthritis of the lumbosacral spine, 
and the veteran's period of military service or any injury 
suffered therein. 

4.  There is no medical diagnosis of current PTSD, nor is there 
any medical evidence of a causal relationship between the 
veteran's current acquired psychiatric disorder and his period of 
active military service. 

5.  There is no medical evidence showing a causal relationship 
between the veteran's current psychiatric disorder and medical 
treatment provided by the Department of Veterans Affairs. 


CONCLUSIONS OF LAW

1. The August 1989 rating decision which denied entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Certain items of evidence received since the August 1989 
rating decision is new and material, and the veteran's claim of 
entitlement to service connection for a low back disorder has 
been reopened.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The veteran's claim of entitlement to service connection for 
a low back disorder is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim of entitlement to service connection for 
an acquired psychiatric disability, to include PTSD, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

5.  The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder as a 
result of medical treatment by the Department of Veterans Affairs 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
service medical records ("SMRs") are not available and may have 
been destroyed in the 1973 fire at the National Personnel Records 
Center ("NPRC").  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).  After reviewing efforts by the RO to 
obtain pertinent service records from alternate sources, the 
Board is satisfied that all reasonable efforts to develop the 
record regarding service have been made and that no useful 
purpose would be served by delaying appellate review for any 
further efforts in that regard. 

I.  Low Back Disorder.

In an August 1989 rating decision, the RO denied a claim of 
entitlement to service connection for a back disorder.  While the 
veteran did communicate with the RO regarding that decision, a 
notice of disagreement was not received within one year, and the 
August 1989 decision became final.  38 U.S.C.A. § 7105(b),(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be reopened 
upon presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  

When a veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).  The 
first step is to determine whether new and material evidence has 
been received under 38 C.F.R. § 3.156(a).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether the 
claim is well-grounded under 38 U.S.C.A. § 5107(a).  In making 
this determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to be 
well grounded, then the merits of the claim may be evaluated after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) has 
been met. 

New and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

In August 1993, the veteran filed an application to reopen his 
claim for service connection for a low back disorder.  Although 
the RO initially determined that no new and material evidence had 
been received, in an October 1998 supplemental statement of the 
case the RO found that information from the veteran regarding the 
identity of a serviceman who died in an inservice automobile 
accident (the same accident which the veteran claims caused a 
back injury) was new and material.  

The RO then obtained an service Report of Investigation 
documenting an automobile accident on December 4, 1942, in which 
the individual identified by the veteran died.  This report also 
refers to a Pvt. Young as an injured party.  However, the nature 
of any injury to the veteran was not furnished.  

After reviewing the overall record, the Board agrees that new and 
material evidence has been received.  In other words, the newly 
received evidence regarding the inservice accident is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.   

However, the Board is nevertheless unable to find that the low 
back disability claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In order for a service connection claim to be well-
grounded, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; iii) of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  

Alternatively, the Court has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 3.303(b).  
See Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a chronic 
condition either in service or during an applicable presumption 
period and that the veteran still has such condition.  That 
evidence must be medical, unless it relates to a condition that 
the Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service or 
any applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. App. 
at 498.

The record clearly includes medical diagnoses of current low back 
disability, including arthritis.  The veteran's assertions 
regarding an injury to the low back during service are accepted 
as showing incurrence for well-grounded purposes.  However, the 
record does not include medical evidence showing a continuity of 
symptomatology since the claimed inservice accident to link his 
present low back problems to service.  

As already noted, service medical records are not available.  
Records obtained from the Surgeon's General's Office indicated 
that the veteran was treated for an unknown condition in early 
February 1943, and that he was released to duty.  In September 
1944 and November 1945, he was treated for illnesses unrelated to 
his claim for a low back disorder.   

Post-service medical records include a letter from H. Lester 
Reed, M.D., dated in December 1977, in which Dr. Reed stated that 
he treated the veteran from January 1964 to September 1964, and 
that in February 1964 the veteran underwent surgery for removal 
of a herniated disc at the L5 level.  Dr. Reed further stated 
that records showed that the veteran had a previous injury "some 
12 to 13 years before, and that the January 1964 injury brought 
this pre-existing dormant condition into disabling reality."  

A letter from B.H. Wells, M.D., dated in January 1989, stated 
that the veteran had received treatment many times between 1981 
and 1988 for conditions that included chronic lumbar strain.   

The medical evidence also includes records from Our Lady of Peace 
Hospital (OLPH), dated in March 1978, which show that the veteran 
reported that he had undergone back surgery in about 15 years 
before which was only partially successful, and that he had 
continuing back pain. 

Based on the above, it appears from a review of Dr. Reed's 
statement that the first medical evidence of low back problems 
dates from about 1951, approximately six years after the 
veteran's discharge from service and approximately 8 years after 
the December 1942 automobile accident which the veteran points to 
as the time of a low back injury.  Considering this period of 
time during which there is no medical evidence of a continuity of 
low back symptoms, the Board is unable to conclude that there is 
sufficient medical evidence to link current low back problems to 
service.  Based on the record, it would appear that any low back 
injury during service was acute in nature.  The Board also notes 
that some post-service medical records refer to subsequent post-
service back injuries.   

A review of testimony from the veteran's hearings, held in 
November 1994 and February 1996, shows that the veteran argued 
that he has a low back disorder as a result of his auto accident 
in 1942.  He further stated that he was treated by chiropractors 
and physicians beginning in 1946, and that the statement in Dr. 
Reed's letter was in error and should have referred to his 1942 
auto accident.  The veteran's wife testified that the veteran has 
had a back disorder since she married him in 1953.

The Board acknowledged the testimony offered by the veteran and 
by witnesses, including his spouse.  However, lay assertions of 
medical causation cannot constitute evidence to render a claim 
well-grounded under section 5107(a).  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  By this decision, the Board is informing the veteran 
that medical evidence of causation is required to render his 
claim well-grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet.App. 69 (1995). 

II.  Acquired Psychiatric Disability, to include PTSD.

A review of the veteran's written statements and testimony shows 
that he argues that he has a psychiatric disorder, to include 
PTSD, as a result of his service.   Specifically, he argues that 
he has been "nervous" as a result of his 1942 automobile 
accident and also as a result of certain incidents on a ship that 
struck one or more mines.  

To begin with, the claims file does not include a medical 
diagnosis of PTSD.  A VA report of hospitalization from October 
to December 1995 does include a diagnosis of history of PTSD.  
However, the Board does not view this as a medical diagnosis of 
PTSD as a current disability for well-grounded purposes.  The 
Board also notes here that VA psychiatric examinations in October 
1993, March 1995, and September 1998 did not result in a medical 
diagnosis of PTSD, although it appears that the March 1995 and 
September 1998 examinations were for that specific purpose.  

The Board notes that the veteran has referred to inservice 
stressors and that such stressors appear to have been verified.  
However, there is no medical diagnosis of PTSD to well-ground a 
claim on the basis of PTSD. 

With regard to an acquired psychiatric disorder other than PTSD, 
the record clearly shows medical diagnosis of an anxiety disorder 
as evidenced by the 1993, 1995 and 1998 VA examinations.  
However, the veteran's claim as it pertains to an acquired 
psychiatric disability other than PTSD must also be viewed as not 
well-grounded.  While there is a medical diagnosis of an anxiety 
disorder, there is no medical evidence linking that disorder to 
service.  The Surgeon General's Office's records are silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder.

The first medical evidence of psychiatric symptoms appears to be 
an August 1972 VA hospital summary reference to chronic anxiety.  
This summary includes a statement to the effect that the veteran 
reported that he had experienced a considerable amount of 
nervousness for "some 2 years."  While the veteran and his 
spouse have indicated that the veteran suffered symptoms during 
the 1950's related to the inservice incidents, there is no 
medical evidence of a continuity of psychiatric symptoms from 
service until the early 1970's.  

In sum, the first post-service medical evidence of a psychiatric 
disorder is the diagnosis of anxiety dated in August 1972.  This 
is approximately 26 years after separation from service.  
Furthermore, the claims file does not currently contain medical 
evidence showing a relationship between the veteran's anxiety, or 
any other acquired psychiatric disorder, as treated in 1972 or 
any time thereafter, and his service or any incidents during 
service.  Accordingly, his claim is not well grounded and must be 
denied.

III.  Compensation Under 38 U.S.C.A. § 1151.

The veteran also asserts that he has a psychiatric disorder as a 
result of treatment at the Louisville Veterans Affairs Medical 
Center (VAMC) in August 1972, at which time his heart stopped as 
he underwent a cardioversion.  He claims that this event caused 
or aggravated a psychiatric disorder.

VA hospital records, dated in August 1972, show that the veteran 
underwent cardioversion after he complained of chest pain, and 
nervousness of two-years' duration which had caused him to quit 
his job as a milk truck driver.  The veteran was noted to have 
atrial fibrillation and X-rays revealed  borderline cardiomegaly.  
He was given two shocks, after which he became apneic and 
developed a ventricular type of tachycardia.  The veteran 
reportedly responded well after Lidocaine, fibrillation and 
resuscitation.  The final diagnoses were heart disease of unknown 
etiology (with notations of atrial fibrillation and functional 
capacity Class II) and chronic anxiety.  

In order to establish a well-grounded claim for compensation 
pursuant to 38 U.S.C.A. § 1151, there must be medical evidence of 
an injury or an aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, or as a result 
of having submitted to an examination under any VA law or 
regulation, which is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1151.  In other words, there must be 
medical evidence of causation or aggravation.

The question is whether the veteran has presented medical 
evidence that a psychiatric disorder was caused or aggravated due 
to VA medical treatment.  In this case, the veteran has not 
presented any such evidence.  The August 1972 VA hospital records 
indicate that the veteran complained of anxiety symptoms which 
had existed for two years, and the record is otherwise devoid of 
any medical evidence linking any nervous condition, or aggravated 
nervous condition, to his medical treatment by the Department of 
Veterans Affairs.  Therefore, his claim for compensation pursuant 
to 38 U.S.C.A. § 1151 must be denied. 


Conclusion

The essential missing link as to all three of the veteran's 
claims is medical evidence.  The Court has made it clear that a 
well-grounded service connection claim requires a medical 
diagnosis of current disability and medical evidence of a link 
between that disease and service.  A well-grounded claim for 
compensation under 38 U.S.C.A. § 1151 also requires a medical 
diagnosis of current disability and medical evidence of 
causation.  Jones v. West, No. 98-664 (U.S. Vet. App. July 7, 
1999).  The veteran, as a lay person untrained in the fields of 
medicine is not competent to offer an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
sum, the Board must conclude that the veteran's claims are not 
well-grounded.  38 U.S.C.A. § 5107(a).  The Board is unaware from 
the record of specifically identified documents which would be 
material and relevant to the claims and which have not been 
obtained, requested and identified as unobtainable, or identified 
as unobtainable by the veteran. 

The Board views its above discussion as sufficient to inform the 
veteran of the elements necessary to complete his application for 
the claimed disability, to include a claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  Robinette v. Brown, 8 Vet. App. 
69 (1995).


ORDER

The appeal is denied as to all issues.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

